Citation Nr: 0012536	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant has legal entitlement to non-service-
connected improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel





INTRODUCTION

The appellant had active service from February 17, 1971, to 
April 12, 1971.  The reason for his discharge was that he did 
not meet the minimum medical standards for enlistment.  

This appeal arises from the RO's construction of a December 
1997 statement from the appellant as a notice of disagreement 
(NOD) to a November 1997 notice that the appellant was not 
eligible for VA pension benefits.  

In the course of this appeal, statements made by the 
appellant can be construed as a claim for service connection 
for tremor of the hands.  This issue has not been developed 
for appeal and will not be considered by the Board at this 
time.  The RO's attention is directed to the claim for action 
deemed appropriate.

The Board of Veterans' Appeals (Board) notes in passing that 
the appellant has submitted copious correspondence concerning 
transfer of his Social Security Administration (SSA) benefits 
to VA benefits.  The appellant has been advised by the RO on 
multiple occasions that no action can be taken on his 
request.  


FINDING OF FACT

The appellant did not have the requisite military service, 
was not discharged or released from such service for a 
disability adjudged service-connected, and under the law, the 
appellant is not entitled to non-service-connected improved 
pension benefits.






CONCLUSION OF LAW

There is no legal authority for entitlement to VA improved 
pension benefits for the appellant.  38 U.S.C.A. § 1521 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.3 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved pension, is a benefit payable by the Department of 
Veterans Affairs to veteran's of a period of war because of 
non-service-connected disability or age.  Basic entitlement 
exists if the veteran had 90 days or more active military 
naval or air service during a period of war; or served in the 
active military, naval, or air service during a period of war 
and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law, or at the time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.1(a), 3.3(a)(3)(i)(ii) (1999).

The appellant entered active military service in mid February 
1971 and was discharged in mid April 1971.  On enlistment 
examination it was noted that he had left knee problems in 
the past.  A Medical Board, convened in late March 1971 
determined that the appellant had pre-existing left knee 
disability that precluded full utilization in the military 
service.  He was found not medically qualified for 
enlistment, and discharged.  The appellant requested a 
discharge from service March 30, 1971.

A rating action in October 1971 denied service connection for 
left knee disability on the basis that it preexisted service 
and was not aggravated therein.  He was informed of the 
denial and his appellate rights in November 1971, and did not 
appeal

In a statement in March 1991 the appellant alluded to serving 
more than 60 days in service, and the RO, later that same 
month, provided the appellant with an application for 
correction of his military record.

In March and April 1991 the appellant initiated a claim for 
residuals of pneumonia in service.  In September 1991 he 
included a claim for knee disability.  The Board of Veterans' 
Appeals (Board) in a determination in September 1994 found 
that the claim for service connection for a lung disability 
was not well-grounded, and that new and material evidence had 
not been submitted to reopen a claim for left knee 
disability.

The appellant submitted VA Form 21-526 in November 1997.  The 
RO, in response later that same month, informed the appellant 
that he did not meet the requirements for disability pension 
benefits.  This appeal ensued.  

The appellant's military service in February, March and April 
1971 amounts to less than 60 days, and is less than the 
minimum required to qualify for improved VA pension benefits.  
The Congress has provided specific basic eligibility 
requirments for VA pension benefits, and the veteran's time 
in service does not qualify for pension benefits.  The 
appellant does not meet the legal threshold for the benefit 
requested, and the claim has no legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

ORDER

The appellant has no legal entitlement to non-service-
connected improved pension benefits.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

